     5:19-cv-00435-RMG          Date Filed 05/27/20      Entry Number 104         Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Vincent Polite Brown,                       )                 Case No. 5:19-cv-435-RMG
                                            )
                                            )
                       Plaintiff,           )                     ORDER AND OPINION
                                            )
       v.                                   )
                                            )
Bryan P. Sterling, Donnie. E. Stonebreaker, )
Michael Stephen, Aaron Joyner, Joseph       )
McFadden, Charles Williams, Kennard         )
Dubose, Thomas Robertson, Stanley Terry, )
Clarissa Jones, Juanita Moss, Victoria      )
Norman, and John Doe,                       )
                                            )
                       Defendants.          )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 101) recommending that the Court grant Defendants’ motion for

summary judgement (Dkt. No. 87). For the reasons set forth below, the Court adopts the R

& R as the Order of the Court and grants Defendants’ motion.

    I. Background and Relevant Facts

       Plaintiff, proceeding pro se, brought this civil rights action under 42 U.S.C. § 1983

alleging violations of his constitutional rights during his confinement at McCormick

Correctional Institution (“MCI”).1      The majority of Plaintiff’s allegations stem from two

incidents that occurred on December 19 and December 28, 2018 at MCI during which Plaintiff

claims Defendants used excessive force.

       Plaintiff alleges that on December 19, 2018, while in his cell at MCI, Defendants Stanley

Terry and Thomas Robertson sprayed, without justification, three cans of chemical munitions at

1
 Since filing the instant lawsuit, Plaintiff has been transferred from MCI and is currently an inmate
at Broad River Correctional Institution. (Dkt. No. 74).


                                                -3-
     5:19-cv-00435-RMG          Date Filed 05/27/20       Entry Number 104         Page 2 of 8




Plaintiff through his cell door. (Dkt. No. 25 at 7). Plaintiff alleges Terry and Robertson sprayed

Plaintiff because they wished to get “[Plaintiff] out the room” even though he had told both he

“was good.” (Id.).

        Plaintiff further alleges that on December 28, 2018, after returning to MCI from a Crisis

Stabilization Unit at another correctional facility, he refused to enter his cell because said cell

was a “suicide watch cell and [Plaintiff] was cleared from the Crisis Stabilization Unit Mental

Health Doctors.” (Id. at 8). Plaintiff continues that when an MCI officer threatened to spray

Plaintiff if he did not enter, Plaintiff attempted to flee and “accidently” hit Sergeant Brown. (Id.).

Plaintiff alleges Brown then punched Plaintiff three times in the face and that Sergeant Lambert

sprayed Plaintiff. Plaintiff also alleges that from December 28, 2018 until the time he was

transferred from MCI, Plaintiff was denied all medical treatment he requested and was denied

outside recreation. (Id.).

        Defendants present a completely different accounting of the above events.

        According to Defendants, the December 19, 2018 incident was the result of Plaintiff

throwing feces at officers and subsequently refusing to leave his cell. Robertson submitted an

affidavit to this effect, along with incident reports corroborating his account of the December 19,

2018 incident. (Dkt. No. 87-3). Defendants also submitted a video recording of the December

19, 2018 incident, a video interview with the nurse that treated Plaintiff after the December 19,

2018 incident stating Plaintiff suffered no injury as a result of said incident, and an Inmate Detail

Report concerning Plaintiff. The Inmate Detail Report shows that Plaintiff had a history of

throwing fecal matter at MCI employees. (Dkt. Nos. 87-2).




                                                 -3-
     5:19-cv-00435-RMG          Date Filed 05/27/20      Entry Number 104         Page 3 of 8




       With regards to the December 28, 2018 incident, Defendants contend that Plaintiff

refused to enter his cell and attempted to flee—facts which Plaintiff admits2—and then punched

Brown on the lip. Brown submitted an affidavit to this effect. (Dkt. No. 87-4). Defendants also

submitted an interview with the nurse that treated Plaintiff after said incident, in which said

nurse stated Plaintiff was not injured. (Id.). Defendant Warden Charles Williams also submitted

an affidavit attesting to the fact that, during Plaintiff’s five months at MCI, Plaintiff saw medical

or health care professionals on twenty-nine separate occasions. (Dkt. No. 87-7 at 1). Defendants

also submitted copies of Plaintiff’s medical records.

       On April 22, 2019, Plaintiff filed his Amended Complaint alleging Defendants violated

his constitutional rights by using excessive force against Plaintiff on December 19 and

December 28, 2018 and violated Plaintiff’s Eighth Amendment rights by denying him medical

treatment and outdoor recreation from December 28, 2018 until the time he was transferred from

MCI. Defendants moved for summary judgment, (Dkt. Nos. 87, 97), which Plaintiff opposes,

(Dkt. No. 92). Neither party filed objections to the R & R. Defendants’ motion is fully briefed

and ripe for disposition.

    II. Legal Standards

           a. Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the

development of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v.

Kerner, 404 U.S. 519 (1972). The requirement of liberal construction does not mean that the

Court can ignore a clear failure in the pleadings to allege facts which set forth a viable federal




2
  See Amended Complaint, (Dkt. No. 25 at 8) (“I stated ‘I’m not going in’” and “I panicked once
I realized I was about to get sprayed, [and] I tried to run . . . .”).


                                                -3-
     5:19-cv-00435-RMG          Date Filed 05/27/20      Entry Number 104        Page 4 of 8




claim, nor can the Court assume the existence of a genuine issue of material fact where none

exists. See Weller v. Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           b. Summary Judgment

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of any material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying the

portions of the “pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, [which] show that there is no genuine issue as to any material

fact and that the moving part is entitled to a judgement as a matter of law.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 & n.4 (1986) (citing Rule 56(c)). The Court will interpret all

inferences and ambiguities against the movant and in favor of the non-moving party. U.S. v.

Diebold, Inc., 369 U.S. 654, 655 (1962). Where the moving party has met its burden to put forth

sufficient evidence to demonstrate there is no genuine dispute of material fact, the non-moving

party must come forth with “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Rule

56(e)). An issue of material fact is genuine if the evidence is such that a reasonable jury could

return a verdict in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 257 (1986).

           c. Magistrate’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which




                                                -3-
     5:19-cv-00435-RMG          Date Filed 05/27/20      Entry Number 104      Page 5 of 8




specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de

novo review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).         Neither party filed

objections to the R & R and it is reviewed for clear error.

   III.Discussion

       Upon a review of the parties’ arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the issues and correctly determined that Defendants are entitled to

summary judgment on all of Plaintiff’s claims.

       As it regards the December 19, 2019 incident, the Magistrate Judge correctly determined

that no reasonable jury could find that Defendants used excessive force when removing Plaintiff

from his cell.   The Magistrate Judge accurately described undisputed video evidence and

incident reports pertaining to said incident. The Magistrate Judge correctly applied controlling

case law and concluded that no reasonable jury could find Defendants acted with a “sufficiently

culpable state of mind” in forcibly removing Plaintiff from his cell. Iko v. Shreve, 535 F.3d 225,

238 (4th Cir. 2008) (to establish constitutional excessive force claim, inmate must establish

that the “prison official acted with a sufficiently culpable state of mind (subjective component);

and [that] the deprivation suffered or injury inflicted on the inmate was sufficiently

serious (objective component)”). As explained in detail in the R & R, the undisputed video

evidence and incident reports from December 19, 2018 show that, prior to being sprayed and

removed from his cell, Plaintiff threw feces at Defendant Clarissa Jones, threatened other




                                                 -3-
     5:19-cv-00435-RMG          Date Filed 05/27/20       Entry Number 104         Page 6 of 8




officers, and refused to comply with orders. See Whitley v. Alberts, 475 U.S. 312, 321 (1968)

(courts must apply the following factors in determining whether a prison official’s actions were

carried out “maliciously and sadistically” to cause harm: (1) the need for application of force; (2)

“the relationship between the need and the amount of force” used; (3) “the extent of the injury

inflicted”; and (4) “the extent of the threat to the safety of staff and inmates as reasonably

perceived by the responsible officials on the basis of the facts known to them.”). The Magistrate

Judge correctly found that all Whitley factors weighed in Defendants’ favor, that Defendants did

not act maliciously or sadistically, and that Defendants are entitled to summary judgement on

Plaintiff’s claim.

        Similarly, as it regards the December 28, 2019 incident, the Magistrate Judge correctly

determined that no reasonable jury could find that Defendants used excessive force when

detaining Plaintiff after Plaintiff, admittedly, resisted entering his cell and attempted to flee from

Brown. (Dkt. No. 92 at 2-3). Again, the Magistrate Judge accurately recounted the pertinent

undisputed facts, correctly applied controlling case law, and correctly concluded that all Whitley

factors weighed in Defendants’ favor, requiring a grant of summary judgment.

        The Magistrate Judge correctly determined that no reasonable jury could find Defendants

acted with deliberate indifference to Plaintiff’s medical needs. Undisputed evidence shows

Plaintiff saw medical/mental health professionals twenty-nine times during the five months he

was at MCI. And while Plaintiff claims said treatments were inadequate, the Magistrate Judge

correctly concluded that Plaintiff has put forth no evidence to support that claim, and that

Defendants are entitled to summary judgment. Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir.

1990) (to “establish that a health care provider’s actions constitute deliberate indifference to a

serious medical need, the treatment must be so grossly incompetent, inadequate or excessive as




                                                 -3-
     5:19-cv-00435-RMG         Date Filed 05/27/20      Entry Number 104       Page 7 of 8




to shock the conscience or to be intolerable to fundamental fairness”); see Thomas v. Anderson

City Jail, No. 6:10-3270-RMG-KFM, 2011 WL 442053, at *3 (D.S.C. Jan. 19, 2011) (finding

the Constitution requires prisoners be provided with a certain minimum level of medical

treatment, but it does not guarantee to a prisoner the treatment of his choice); Brown v.

Thompson, 868 F. Supp. 326, 331 (S.D. Ga. 1994) (finding that although the provision of

medical care by prison officials is not discretionary, the type and amount of medical care is

discretionary).

       Finally, the Magistrate Judge correctly granted Defendants summary judgment on

Plaintiff’s claim that he was denied outdoor recreation in violation of his Eight Amendment

rights. Plaintiff offers no evidence of “deliberate indifference” on Defendants’ part or a serious

deprivation of a human need. Williams v. Griffin, 952 F.2d 820 (to state an Eighth Amendment

prison conditions claim a plaintiff must show a “(1) a serious deprivation of a basic human need;

and (2) deliberate indifference to prison conditions on the part of prison officials”). While

Plaintiff claims certain health problems of his are exacerbated by a lack of outdoor recreation,

Plaintiff has not substantiated these needs with any medical evidence nor linked them to any

evidentiary showing that he suffered injury or a substantial risk of serious harm. Canada v.

Stirling, No. 5:17-CV-02785-DCC, 2020 WL 1527059, at *4 (D.S.C. Mar. 31, 2020) (granting

summary judgment to defendants because although the plaintiff “generally alleges that the

conditions exacerbated his vitamin D deficiency and resulted in insomnia, stress, anxiety, and

headaches, [p]laintiff fails to offer evidence that he suffered any specific physical or emotional

injury due to lack of outdoor recreation beyond his own conclusory allegations.”).

   IV. Conclusion




                                               -3-
     5:19-cv-00435-RMG       Date Filed 05/27/20    Entry Number 104       Page 8 of 8




       For the reasons set forth above, the Court ADOPTS the Report and Recommendation of

the Magistrate Judge, (Dkt. No. 101), and GRANTS Defendants’ motion for summary judgment

(Dkt. No. 87).

   AND IT IS SO ORDERED.

                                                 s/ Richard Mark Gergel
                                                 United States District Court Judge
May 27, 2020
Charleston, South Carolina




                                           -3-
